 


109 HCON 110 IH: Expressing the sense of Congress that Katherine Dunham should be recognized for her groundbreaking achievements in dance, theater, music, and education, as well as for her work as an activist striving for racial equality throughout the world.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 110 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Katherine Dunham should be recognized for her groundbreaking achievements in dance, theater, music, and education, as well as for her work as an activist striving for racial equality throughout the world. 
 
Whereas Katherine Dunham was born on June 22, 1909, and began formal dance training in her late teens; 
Whereas, in the 1930s, Katherine Dunham revolutionized American dance by incorporating the roots of black dance and ritual, and by transforming these elements into choreography accessible to all through the Katherine Dunham Technique; 
Whereas Katherine Dunham completed her bachelor’s degree in social anthropology at the University of Chicago, was a pioneer in the use of folk and ethnic choreography, and was one of the founders of the anthropological dance movement; 
Whereas Katherine Dunham utilized her dance career and public status to draw attention to issues of segregation and the civil rights movement; 
Whereas Katherine Dunham founded Les Ballet Negre in 1931, the first black ballet company in the United States; 
Whereas Les Ballet Negre became known as the Katherine Dunham Dance Company, touring in more than 60 countries during the 1940s; 
Whereas Katherine Dunham was a dancer, choreographer, and director on Broadway, and was the first black choreographer at the Metropolitan Opera; 
Whereas, in 1945, Katherine Dunham founded the Dunham School of Dance and Theatre in Manhattan, thereby providing a centralized location for students to immerse themselves in dance technique while also studying topics in the humanities, languages, ethics, philosophy, and drama; 
Whereas, in 1967, Katherine Dunham established the Performing Arts Training Center in East St. Louis, Missouri, which enrolled high-risk youth into its programs in fine, performing, and cultural arts; 
Whereas Katherine Dunham founded the Katherine Dunham Centers for Arts and Humanities in 1969, and the Katherine Dunham Museum and Children’s Workshop in 1977; 
Whereas Katherine Dunham went on a 47-day hunger strike in 1993 to call attention to the welfare of Haitians, thereby shifting public opinion concerning the United States relations with Haiti, and helping to precipitate the return of Haiti’s first democratically elected president; 
Whereas Katherine Dunham has received 10 honorary doctorates and numerous awards, including the Presidential Medal of Arts, the French Legion of Honor, the NAACP’s Lifetime Achievement Award, and the Kennedy Center Honor’s Award; and 
Whereas Katherine Dunham continues to be an activist, teacher, and mentor to young people throughout the world: Now, therefore, be it 
 
That it is the sense of Congress that Katherine Dunham should be recognized for her work as a teacher, dancer, choreographer, and actress, for her dedication to improving the opportunities in the arts that are available to the Nation’s youth, and for her lifelong commitment to humanitarian causes around the world. 
 
